Citation Nr: 0721333	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for disability of the 
lumbar spine to include degenerative disc disease and a 
disability of the thoracic spine to include levoscoliosis. 

2. Entitlement to service connection for a disability of the 
cervical spine to include residuals of surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1953 to February 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In a statement, dated in May 2003, the veteran withdrew his 
appeal on the claim for increase for the service-connected 
right shoulder disability. 

In November 2005, the veteran canceled his request for a 
hearing before the Board.  In the absence of a motion for a 
new hearing, the request for hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

While service connection is in effect for residuals of 
recurrent dislocation of the right shoulder, the veteran has 
not argued the theory of secondary service-connection and the 
RO did not adjudicate the claims on that basis.  For these 
reasons, the question of secondary service connection is not 
before the Board. 


FINDINGS OF FACT

1. A disability of the lumbar spine to include degenerative 
disc disease and arthritis and a disability of the thoracic 
spine to include levoscoliosis and arthritis were not 
affirmatively shown to have been present in service; 
arthritis of the lumbar and thoracic segments of the spine 
was not manifest to a compensable degree within one year of 
separation from service; and a disability of the lumbar spine 
to include degenerative disc disease and arthritis and a 
disability of the thoracic spine to include levoscoliosis and 
arthritis, first documented after service beyond the one-year 
presumptive period for arthritis as a chronic disease, are 
unrelated to an injury or event of service origin.

2. A disability of the cervical spine to include residuals of 
surgery, degenerative disc disease, arthritis, and fusion of 
C6-7 was not affirmatively shown to have been present in 
service; arthritis of the cervical spine was not manifest to 
a compensable degree within one year of separation from 
service; and a disability of the cervical spine to include 
residuals of surgery, degenerative disc disease, and 
arthritis, first documented after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury or event of service origin.


CONCLUSIONS OF LAW

1. A disability of the lumbar spine to include degenerative 
disc disease and arthritis and a disability of the thoracic 
spine to include levoscoliosis and arthritis was not incurred 
in or aggravated by service, and arthritis of the lumbar and 
thoracic segments of the spine as a chronic disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2. A disability of the cervical spine to include residuals of 
surgery, degenerative disc disease, arthritis, and fusion of 
C6-7 was not incurred in or aggravated by service and 
arthritis of the cervical spine as a chronic disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002 and in August 2004.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease or evidence of current disability; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the veteran was not notified of the degree 
of disability assignable for his claimed disabilities, as the 
claims of service connection are denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this lack of notice.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing.  
As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records as well as attempted to obtain all 
identified private records and has afforded the veteran a VA 
examination and obtained a medical opinion.  As for private 
medical records identified by the veteran, VA was notified by 
these healthcare providers that his records were no longer 
available.  As the veteran has not identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims are required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic diseases, including arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background 

The service medical records show that in September 1954 the 
veteran fell from a twenty foot scaffold and his only 
complaint was a headache.  The pertinent findings were minor 
scratches of the back and left ankle.  The neurological 
examination was negative.  He was found fit for duty the day 
after the fall.  In February 1955, the veteran was seen for a 
shoulder problem, which was subsequently identified as 
recurrent shoulder dislocation.  In March 1955, the veteran 
complained of soreness in the neck and shoulders, and X-rays 
of the cervical spine were negative for evidence of vertebral 
fracture or dislocation.  The remainder of the service 
medical records contains no further entry, pertaining to the 
cervical spine, or a complaint, finding, or history of a 
lumbar spine abnormality or abnormality of the thoracic 
spine.  On separation examination, the spine was evaluated as 
normal.  

After service, VA records show a normal cervical spine by X-
ray (April 1972); cervical surgery in 1972 or 1975 by history 
and lumbar laminectomy in 1987 by history (March and June 
1999); X-ray evidence of degenerative disc disease and 
arthritis of the lumbar spine (February 1999, September 
2001); degenerative disc disease by MRI (April 1999); X-ray 
evidence of cervical degenerative disc disease, arthritis, 
and fusion at C6-7 (February 1999); and X-ray evidence of 
degenerative changes of the thoracic spine (February 1999). 

On VA examination in March 2003, the veteran stated that his 
low back and neck problems began in service and that he has 
had low back and neck pain ever since with back surgery in 
1987 and neck surgery in the 1970s.  The examiner reported 
that diagnostic studies revealed arthritis and degenerative 
disc disease of the lumbar spine, arthritis and levoscoliosis 
of the thoracic spine, and arthritis, degenerative disc 
disease, and fusion of C6-7 of the cervical spine. 

The examiner was asked for an opinion as to whether it was at 
least as likely as not the veteran's low back, thoracic 
spine, and cervical spine conditions were related to the in-
service injury in 1954 when he fell from a scaffold. 

After a review of the record, including the service medical 
records, the examiner stated that the record did not really 
show any evidence that the veteran injured his back or neck 
in service and that the back and neck surgeries many years 
after service were likely due to degenerative changes 
secondary to aging.  The examiner then expressed the opinion 
that the lower back and cervical spine conditions were not 
related to the in-service injury because of the long time 
frame from the reported injury and the surgeries. 

VA records disclose that in July 2003 the veteran complained 
of back pain, including the neck, stating that he injured his 
back in Korea in service, when he fell off a tower and landed 
on his back and head.  The veteran also stated that he had a 
neck laminectomy in 1972 and lumbar surgery in 1987.  The VA 
physician stated that the osteoarthritis with neck and back 
pain was possibly from the old injury in Korea. 

Analysis 

On the basis of the service medical records a disability of 
the lumbar spine to include degenerative disc disease and 
arthritis, a disability of the thoracic spine to include 
levoscoliosis and arthritis, and a disability of the cervical 
spine to include residuals of surgery, degenerative disc 
disease, and arthritis were not affirmatively shown to be 
present during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

After service, arthritis of the lumbar, thoracic and cervical 
segments of the spine was first documented in 1999, well 
beyond the one-year presumptive period after separation from 
service in 1957 for manifestations of arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The record shows that a back abrasion was noted after the 
veteran's fall in September 1954 and neck soreness was noted 
in March 1955.  Where as here, the chronicity of any back and 
neck condition during service is not adequately supported by 
the combination of manifestations sufficient to identify 
degenerative disc disease or arthritis of the lumbar or 
cervical spine or arthritis of the thoracic spine and 
sufficient observation to establish chronic back and neck 
conditions as there was only one isolated entry that 
pertained to the back and one isolated entry that pertained 
to the neck, both of which resolved without complication 
documented during service as no cervical spine abnormality 
was found on X-ray in 1955 and no spinal abnormality was 
found on separation examination, then continuity of 
symptomatology after service is required to support the 
claims.  38 C.F.R. § 3.303(b).

Whether there is continuity of symptomatology is a question 
of fact.  The record shows that after service cervical 
surgery in 1972 and a lumbar laminectomy in 1987 were first 
documented by history in 1999.  Also in 1999, degenerative 
disc disease and arthritis of the lumbar spine, degenerative 
changes of the thoracic spine, and degenerative disc disease, 
arthritis, and fusion at C6-7 by X-ray or by MRI were 
documented.  Levoscoliosis of the thoracic spine by X-ray was 
first documented in 2003.  At the earliest, the current 
cervical disability was documented 15 years after service and 
the current disabilities of the lumbar and thoracic segments 
of the spine were documented 30 years after service.  While 
the veteran's statements of back and neck pain since service 
are credible, and the veteran is competent to describe 
symptoms of an injury, the absence of documented complaints 
of back and neck pain from 1957 to 1972 weighs against the 
claims on the basis of continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Also the lack of evidence of treatment 
bears on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As the sole evidentiary basis for continuity of 
symptomatology are the statements of the veteran and as there 
is no other evidence, lay or medical, of continuous 
symptomatology, the Board finds that the preponderance of the 
evidence is against continuity of symptomatology under 
38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107(b).  Moreover, 
there is no medical evidence of a nexus between the claimed 
continuous symptomatology, which has not been established, 
and the current back and neck disabilities.  Savage, 10 Vet. 
App. at 497.  

On the question of service connection, first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), there is  
evidence for and against the claims. 

As for the favorable evidence, after noting the history of 
the veteran's in-service injury in Korea, a VA physician 
expressed the opinion that the osteoarthritis with neck and 
back pain was possibly from the old injury in Korea. 

An opinion expressed in the term of "possibly", the 
equivalent of "may", also implies that it "it is not 
possible" and it is too speculative to establish a nexus 
between the in-service injury and the current back and neck 
disabilities.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus). And the Board rejects the opinion because it has 
little probative value on the question of whether the current 
back and neck disabilities are related to the in-service 
injury. 

As for the evidence against the claim, after a review of the 
record, including the service medical records, the VA 
examiner expressed the opinion that the lower back and 
cervical spine conditions were not related to the in-service 
injury because of the long time frame from the reported 
injury and the surgeries.  The examiner stated that the 
record did not really show any evidence that the veteran 
injured his back or neck in service and that the back and 
neck surgeries many years after service were likely due to 
degenerative changes secondary to aging.  This evidence 
opposes rather than supports the claims and as the opinion is 
based on a review of the entire record, which the other VA 
physician did not do, and as the opinion is expressed in 
terms that are not speculative, the Board finds that the 
opinion weighs against the claims.  

As the Board may consider only independent medical evidence 
to support its findings, and as the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).




ORDER

Service connection for disability of the lumbar spine, 
degenerative disc disease and arthritis, and a disability of 
the thoracic spine, levoscoliosis and arthritis, are denied. 

Service connection for a disability of the cervical spine, 
residuals of surgery to include fusion of C6-7, degenerative 
disc disease, and arthritis is denied. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


